

116 HR 4692 IH: Countering Turkish Aggression Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4692IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Ms. Cheney (for herself, Mr. Abraham, Mr. Arrington, Mr. Bacon, Mr. Balderson, Mr. Banks, Mr. Bergman, Mr. Bilirakis, Mrs. Brooks of Indiana, Mr. Bucshon, Mr. Budd, Mr. Calvert, Mr. Carter of Georgia, Mr. Cline, Mr. Cook, Mr. Crawford, Mr. Crenshaw, Mr. Curtis, Mr. Diaz-Balart, Mr. Ferguson, Mr. Gallagher, Mr. Graves of Louisiana, Mr. Green of Tennessee, Mrs. Hartzler, Mr. Higgins of Louisiana, Mr. Hill of Arkansas, Mr. Holding, Mr. Hudson, Mr. Hunter, Mr. Hurd of Texas, Mr. Johnson of Louisiana, Mr. King of New York, Mr. Kinzinger, Mr. LaHood, Mr. Lamborn, Mr. Mitchell, Mr. Olson, Mr. Palmer, Mr. Reschenthaler, Mr. Riggleman, Mrs. Roby, Mr. Rogers of Alabama, Mr. Rooney of Florida, Mr. John W. Rose of Tennessee, Mr. Rouzer, Mr. Rutherford, Ms. Stefanik, Mr. Steil, Mr. Stivers, Mr. Thornberry, Mr. Turner, Mr. Upton, Mrs. Wagner, Mr. Walden, Mr. Walker, Mr. Waltz, Mr. Wenstrup, Mr. Wilson of South Carolina, Mr. Womack, Mr. DesJarlais, Mr. McCarthy, Mr. Scalise, Mr. Ratcliffe, Mr. Byrne, Mr. Stauber, Mr. McKinley, Mr. Huizenga, Mr. Long, Mr. Guthrie, Mr. Babin, Mr. Rodney Davis of Illinois, Mr. Estes, Mr. Gianforte, Mr. Gonzalez of Ohio, Mr. Weber of Texas, Mr. Timmons, Mr. Moolenaar, Mr. Steube, Mr. Woodall, Mr. Wittman, Mr. David P. Roe of Tennessee, Mr. Gibbs, Mr. Hagedorn, Mr. Armstrong, Mr. Latta, Mr. Burgess, Mr. Katko, Mr. Tipton, Mr. Barr, Mrs. Walorski, Mr. Schweikert, Mr. Emmer, Mr. Marshall, Mr. Walberg, Mr. Spano, Mrs. Lesko, Mrs. Miller, Mr. Fortenberry, Mr. LaMalfa, Mr. Roy, Mr. Newhouse, Mr. Collins of Georgia, Mr. Fitzpatrick, Mr. McHenry, Mr. Luetkemeyer, Mr. Johnson of Ohio, Mr. Smith of New Jersey, Mr. Stewart, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to Turkey, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Turkish Aggression Act of 2019. 2.Imposition of sanctions with respect to Turkey (a)In generalOn and after that effective date described in subsection (f), the President shall impose the sanctions described in subsection (c) with respect to—
 (1)each official of the Government of Turkey described in subsection (b); (2)any foreign person that the President determines knowingly sells or provides financial, material, or technological support to, or knowingly conducts a transaction with, the Turkish Armed Forces, including—
 (A)aircraft or aircraft parts or machinery used by the Turkish Air Force; (B)automotive equipment and services used by the Turkish Land and Naval Forces; and
 (C)defense articles, services, technology, or materials used by the Turkish Armed Forces; or (3)any foreign person that the President determines knowingly supplies goods, services, technology, information, or other support that maintains or supports the production of petroleum or natural gas in Turkey for use by the Turkish Armed Forces.
 (b)Officials describedAn official of the Government of Turkey described in this subsection is any of the following: (1)The President of Turkey.
 (2)The Vice President of Turkey. (3)The Minister of National Defense of Turkey.
 (4)The Minister of Foreign Affairs of Turkey. (5)The Minister of Treasury and Finance of Turkey.
 (6)The Minister of Trade of Turkey. (7)The Minister of Energy and Natural Resources of Turkey.
 (c)Sanctions describedThe sanctions described in this subsection are the blocking and prohibiting, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in property and interests in property of a person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.
			(d)Exceptions
 (1)Support for people of TurkeySanctions under this section shall not apply with respect to— (A)the provision of humanitarian assistance (including medical assistance) to the people of Turkey; or
 (B)efforts to promote democracy in Turkey, including through providing election assistance. (2)Intelligence activitiesSanctions under this section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.
				(e)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				(f)Effective date
 (1)In generalExcept as provided in paragraph (2), the effective date described in this subsection is the date of the enactment of this Act.
 (2)Delays of effective dateThe President may delay the effective date described in paragraph (1) for successive periods of not more than 90 days each if, before each such delay takes effect, the President certifies to Congress that Turkey—
 (A)is not operating in Syria, east of the Euphrates and west of the Iraqi border, without the support of the United States; and
 (B)has withdrawn the Turkish Armed Forces and rebel groups supported by the Government of Turkey from areas occupied by Turkey during the operation beginning on October 9, 2019.
 (g)DefinitionsIn this section: (1)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (3)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					3.Treatment of purchase of S–400 surface-to-air defense system as a significant transaction under
			 section 231 of the Countering America's Adversaries Through Sanctions Act
 (a)In generalThe President shall— (1)treat the purchase by the Government of Turkey of the S–400 surface-to-air defense system from the Russian Federation as a significant transaction described in section 231 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9525); and
 (2)not later than 180 days after that purchase, impose 5 or more of the sanctions described in section 235 of that Act (22 U.S.C. 9529) with respect to the Government of Turkey.
 (b)DefinitionIn subsection (a), the term purchase means the execution of a contract, the delivery of any goods or services, or the payment for any goods or services.
 (c)Nonapplicability of waiver and delay provisionsThe following provisions of law shall not apply for purposes of subsection (a): (1)Subsection (b) or (c) of section 231 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9525).
 (2)Section 236 or 237 of that Act. 4.Prohibition on United States military assistanceEffective as of the date of the enactment of this Act, no funds may be obligated or expended to sell or transfer any United States defense articles, services, technology, or materials or ammunition for end use by the Turkish Armed Forces.
		5.Visa restrictions on certain officials of the Government of Turkey
 (a)In generalEffective as of the date of the enactment of this Act, the Secretary of State may not issue a visa to, and the Secretary of Homeland Security shall exclude from the United States, an official of the Government of Turkey described in section 2(b).
 (b)Exception To comply with international obligationsSubsection (a) shall not apply to the admission of an official described in section 2(b) if the admission of that official is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
 6.Report on net worth of Recep Tayyip ErdoganNot later than 120 days after the date of the enactment of this Act, the President shall submit to Congress a report on the net worth and assets of the President of Turkey, Recep Tayyip Erdogan.
		7.Exception relating to importation of goods
 (a)In generalThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.
 (b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
			